             Case 20-33233 Document 2229 Filed in TXSB on 12/10/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                      §
    In re:                                                            §      Chapter 11
                                                                      §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                           §      Case No. 20-33233 (DRJ)
                                                                      §
                                       Debtors.                       §      (Jointly Administered)
                                                                      §      RE: Docket No. 1814

      CERTIFICATE OF COUNSEL WITH RESPECT TO DEBTORS’ MOTION FOR
    ENTRY OF AN ORDER (I) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
      OF CERTAIN BUREAU OF LAND MANAGEMENT AND BUREAU OF INDIAN
       AFFAIRS OIL AND GAS LEASES AND (II) GRANTING RELATED RELIEF

             Pursuant to the Procedures for Complex Chapter 11 Cases in the Southern District of

Texas, the undersigned counsel for the above-captioned debtors (collectively, the “Debtors”)

certifies as follows:

             1.    On November 13, 2020, the Debtors filed their Motion for Entry of an Order

(I) Authorizing the Assumption and Assignment of Certain Bureau of Land Management and

Bureau of Indian Affairs Oil and Gas Leases and (II) Granting Related Relief (the “Motion”)

[Docket No. 1814].

             2.    On November 24, 2020, the Debtors filed their revised proposed Order

(I) Authorizing the Assumption and Assignment of Certain Bureau of Land Management and

Bureau of Indian Affairs Oil and Gas Leases and (II) Granting Related Relief [Docket No. 1916].

             3.    The deadline for parties to file responses to the relief requested in the Motion was

December 4, 2020 (the “Objection Deadline”). No objections to the Motion were filed on the



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.
       Case 20-33233 Document 2229 Filed in TXSB on 12/10/20 Page 2 of 3




docket on or before the Objection Deadline. Counsel received informal comments which have

been resolved by agreement. The substance of those agreements are reflected in the proposed form

of order attached hereto.

       4.      The Debtors request that the Court enter the attached revised proposed order at the

earliest convenience of the Court.

 Houston, Texas
 December 10, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                              KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)         KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)            Patrick J. Nash, Jr., P.C. (admitted pro hac vice )
 Kristhy M. Peguero (TX Bar No. 24102776)           Marc Kieselstein, P.C. (admitted pro hac vice )
 Veronica A. Polnick (TX Bar No. 24079148)          Alexandra Schwarzman (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                   300 North LaSalle Street
 Houston, Texas 77010                               Chicago, Illinois 60654
 Telephone:      (713) 752-4200                     Telephone: (312) 862-2000
 Facsimile:      (713) 752-4221                     Facsimile: (312) 862-2200
 Email:          mcavenaugh@jw.com                  Email:        patrick.nash@kirkland.com
                 jwertz@jw.com                                    marc.kieselstein@kirkland.com
                 kpeguero@jw.com                                  alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

 Co-Counsel to the Debtors                          Co-Counsel to the Debtors
 and Debtors in Possession                          and Debtors in Possession




                                                2
       Case 20-33233 Document 2229 Filed in TXSB on 12/10/20 Page 3 of 3




                                      Certificate of Service

        I certify that on December 10, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh
